UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1591



DANNY LANE IVESTER, SR.,

                Plaintiff - Appellant,

          and

DANNY LANE IVESTER, JR.,

                Plaintiff,

          v.

JOHN LESLIE SMITH, Judge, Spartanburg Municipal Court in his
individual and official capacity; SPARTANBURG, SOUTH CAROLINA,
City of; MARK SCOTT, CEO City Manager in his individual &
official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:07-cv-03637-GRA)


Submitted:   July 15, 2008                 Decided:   August 12, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Lane Ivester, Sr., Appellant Pro Se. James Dean Jolly, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Lane Ivester, Sr., seeks to appeal the district

court’s order adopting the recommendation of the magistrate judge

and dismissing this action.      The Appellees move to dismiss the

appeal as untimely.    Because the notice of appeal was not timely

filed, we grant the motion and dismiss the appeal.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

April 8, 2008.   The notice of appeal was filed on May 20, 2008.

Because Ivester failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we grant the

motion to dismiss the appeal.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




                               - 2 -